 1 NICHOLAS P. ROXBOROUGH, State Bar No. 113540
   npr@rpnalaw.com
 2 VINCENT S. GANNUSCIO, State Bar No. 207396
   vsg@rpnalaw.com
 3 ROXBOROUGH, POMERANCE, NYE & ADREANI, LLP
   5820 Canoga Avenue, Suite 250
 4 Woodland Hills, California 91367
   Telephone: (818) 992-9999
 5 Facsimile: (818) 992-9991
 6 Attorneys for Plaintiff and Counter-Defendant
   THE PROTECTED INSURANCE PROGRAM
 7 FOR SCHOOLS AND COMMUNITY COLLEGES
   JOINT POWERS AUTHORITY
 8
 9 BRUCE D. CELEBREZZE, State Bar No. 102181
   bruce.celebrezze@clydeco.us
10 MICHAEL A. TOPP, State Bar No. 148445
   michael.topp@clydeco.us
11 ROGER W. CLAYTON, State Bar No. 298819
   roger.clayton@clydeco.us
12 CLYDE & CO US LLP
   101 Second Street, 24th Floor
13 San Francisco, California 94105
   Telephone: (415) 365-9800
14 Facsimile: (415) 365-9801
15 Attorneys for Defendant and
   Counterclaimant LIBERTY INSURANCE
16 CORPORATION
17                      UNITED STATES DISTRICT COURT
18             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
19 THE PROTECTED INSURANCE                      Case No. 2:18-cv-04948 PA (SKx)
   PROGRAM FOR SCHOOLS AND
20 COMMUNITY COLLEGES JOINT
   POWERS AUTHORITY,
21                                              STIPULATED PROTECTIVE
                Plaintiff,                      ORDER
22
         v.
23
   LIBERTY INSURANCE                            The Hon. Percy Anderson
24 CORPORATION, a Vermont
   corporation; and DOES 1-10, inclusive,
25
                Defendants.
26
27 AND RELATED COUNTERCLAIM
28
     4157798
                                            1                 Case No. 2:18-cv-04948 PA (SKx)
                             STIPULATED PROTECTIVE ORDER
                                                       1 1.          A. PURPOSES AND LIMITATIONS
                                                       2             Discovery in this action is likely to involve production of confidential,
                                                       3 proprietary, or private information for which special protection from public
                                                       4 disclosure and from use for any purpose other than prosecuting this litigation may
                                                       5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                       6 enter the following Stipulated Protective Order. The parties acknowledge that this
                                                       7 Order does not confer blanket protections on all disclosures or responses to
                                                       8 discovery and that the protection it affords from public disclosure and use extends
                                                       9 only to the limited information or items that are entitled to confidential treatment
                                                      10 under the applicable legal principles. The parties further acknowledge, as set forth in
                                                      11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                    San Francisco, California 94105




                                                      12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 procedures that must be followed and the standards that will be applied when a party
                                                      14 seeks permission from the court to file material under seal.
                                                      15
                                                      16             B. GOOD CAUSE STATEMENT
                                                      17             The parties anticipate that they will produce information that refers to workers
                                                      18 compensation claimants by name and addresses and their work related injuries. The
                                                      19 claimants may have privacy interests in such information. The parties may also
                                                      20 exchange confidential information related to the defense and settlement of various
                                                      21 workers compensation claims that remain open, the public disclosure of which may
                                                      22 prejudice the parties with respect to that pending litigation. In addition, Liberty
                                                      23 Insurance Corporation’s production may contain proprietary underwriting
                                                      24 information that Liberty Insurance Corporation would not share with its
                                                      25 competitors, such as Liberty Insurance Corporation’s pricing analysis, the terms and
                                                      26 conditions on which Liberty Insurance Corporation would accept the risk, and
                                                      27 Liberty Insurance Corporation’s implementation of the insurance program.
                                                      28
                                                           4157798
                                                                                                         2                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1             Accordingly, to expedite the flow of information, to facilitate the prompt
                                                       2 resolution of disputes over confidentiality of discovery materials, to adequately
                                                       3 protect information the parties are entitled to keep confidential, to ensure that the
                                                       4 parties are permitted reasonable necessary uses of such material in preparation for
                                                       5 and in the conduct of trial, to address their handling at the end of the litigation, and
                                                       6 serve the ends of justice, a protective order for such information is justified in this
                                                       7 matter. It is the intent of the parties that information will not be designated as
                                                       8 confidential for tactical reasons and that nothing be so designated without a good
                                                       9 faith belief that it has been maintained in a confidential, non-public manner, and
                                                      10 there is good cause why it should not be part of the public record of this case.
                                                      11
                    San Francisco, California 94105




                                                      12 2.          DEFINITIONS
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13             2.1   Action: this pending federal law suit.
                                                      14             2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                      15 of information or items under this Order.
                                                      16             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                      17 how it is generated, stored or maintained) or tangible things that qualify for
                                                      18 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                      19 the Good Cause Statement.
                                                      20             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                      21 their support staff).
                                                      22             2.5   Designating Party: a Party or Non-Party that designates information or
                                                      23 items that it produces in disclosures or in responses to discovery as
                                                      24 “CONFIDENTIAL.”
                                                      25             2.6   Disclosure or Discovery Material: all items or information, regardless
                                                      26 of the medium or manner in which it is generated, stored, or maintained (including,
                                                      27 among other things, testimony, transcripts, and tangible things), that are produced or
                                                      28 generated in disclosures or responses to discovery in this matter.
                                                           4157798
                                                                                                        3                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1             2.7   Expert: a person with specialized knowledge or experience in a matter
                                                       2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                       3 an expert witness or as a consultant in this Action.
                                                       4             2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                       5 House Counsel does not include Outside Counsel of Record or any other outside
                                                       6 counsel.
                                                       7             2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                       8 other legal entity not named as a Party to this action.
                                                       9             2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                      10 to this Action but are retained to represent or advise a party to this Action and have
                                                      11 appeared in this Action on behalf of that party or are affiliated with a law firm which
                    San Francisco, California 94105




                                                      12 has appeared on behalf of that party, and includes support staff.
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13             2.11 Party: any party to this Action, including all of its officers, directors,
                                                      14 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                      15 support staffs).
                                                      16             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                      17 Discovery Material in this Action.
                                                      18             2.13 Professional Vendors: persons or entities that provide litigation
                                                      19 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                      20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                      21 and their employees and subcontractors.
                                                      22             2.14 Protected Material: any Disclosure or Discovery Material that is
                                                      23 designated as “CONFIDENTIAL.”
                                                      24             2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                      25 Material from a Producing Party.
                                                      26 3.          SCOPE
                                                      27             The protections conferred by this Stipulation and Order cover not only
                                                      28 Protected Material (as defined above), but also (1) any information copied or
                                                           4157798
                                                                                                          4                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                       2 compilations of Protected Material; and (3) any testimony, conversations, or
                                                       3 presentations by Parties or their Counsel that might reveal Protected Material.
                                                       4             Any use of Protected Material at trial shall be governed by the orders of the
                                                       5 trial judge. This Order does not govern the use of Protected Material at trial.
                                                       6
                                                       7 4.          DURATION
                                                       8             Even after final disposition of this litigation, the confidentiality obligations
                                                       9 imposed by this Order shall remain in effect until a Designating Party agrees
                                                      10 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                      11 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                    San Francisco, California 94105




                                                      12 or without prejudice; and (2) final judgment herein after the completion and
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                      14 including the time limits for filing any motions or applications for extension of time
                                                      15 pursuant to applicable law.
                                                      16
                                                      17 5.          DESIGNATING PROTECTED MATERIAL
                                                      18             5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                      19 Each Party or Non-Party that designates information or items for protection under
                                                      20 this Order must take care to limit any such designation to specific material that
                                                      21 qualifies under the appropriate standards. The Designating Party must designate for
                                                      22 protection only those parts of material, documents, items, or oral or written
                                                      23 communications that qualify so that other portions of the material, documents,
                                                      24 items, or communications for which protection is not warranted are not swept
                                                      25 unjustifiably within the ambit of this Order.
                                                      26             Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                      27 that are shown to be clearly unjustified or that have been made for an improper
                                                      28 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                           4157798
                                                                                                          5                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                           STIPULATED PROTECTIVE ORDER
                                                       1 unnecessary expenses and burdens on other parties) may expose the Designating
                                                       2 Party to sanctions.
                                                       3             If it comes to a Designating Party’s attention that information or items that it
                                                       4 designated for protection do not qualify for protection, that Designating Party must
                                                       5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                       6             5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                       7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                       8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                       9 under this Order must be clearly so designated before the material is disclosed or
                                                      10 produced.
                                                      11             Designation in conformity with this Order requires:
                    San Francisco, California 94105




                                                      12                    (a)   for information in documentary form (e.g., paper or electronic
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 documents, but excluding transcripts of depositions or other pretrial or trial
                                                      14 proceedings), that the Producing Party affix at a minimum, the legend
                                                      15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                      16 contains protected material. If only a portion or portions of the material on a page
                                                      17 qualifies for protection, the Producing Party also must clearly identify the protected
                                                      18 portion(s) (e.g., by making appropriate markings in the margins).
                                                      19             A Party or Non-Party that makes original documents available for inspection
                                                      20 need not designate them for protection until after the inspecting Party has indicated
                                                      21 which documents it would like copied and produced. During the inspection and
                                                      22 before the designation, all of the material made available for inspection shall be
                                                      23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                      24 documents it wants copied and produced, the Producing Party must determine which
                                                      25 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                      26 producing the specified documents, the Producing Party must affix the
                                                      27 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                      28 portion or portions of the material on a page qualifies for protection, the Producing
                                                           4157798
                                                                                                         6                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                       2 markings in the margins).
                                                       3                   (b)   for testimony given in depositions that the Designating Party
                                                       4 identify the Disclosure or Discovery Material on the record, before the close of the
                                                       5 deposition all protected testimony.
                                                       6                   (c)   for information produced in some form other than documentary
                                                       7 and for any other tangible items, that the Producing Party affix in a prominent place
                                                       8 on the exterior of the container or containers in which the information is stored the
                                                       9 legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                      10 warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                      11 protected portion(s).
                    San Francisco, California 94105




                                                      12             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 failure to designate qualified information or items does not, standing alone, waive
                                                      14 the Designating Party’s right to secure protection under this Order for such material.
                                                      15             Upon timely correction of a designation, the Receiving Party must make
                                                      16 reasonable efforts to assure that the material is treated in accordance with the
                                                      17 provisions of this Order.
                                                      18
                                                      19 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                      20             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                      21 designation of confidentiality at any time that is consistent with the Court’s
                                                      22 Scheduling Order.
                                                      23             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                      24 resolution process under Local Rule 37.1 et seq.
                                                      25             6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                      26 the Designating Party. Frivolous challenges, and those made for an improper
                                                      27 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                      28 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                           4157798
                                                                                                       7                 Case No. 2:18-cv-04948 PA (SKx)
                                                                                         STIPULATED PROTECTIVE ORDER
                                                       1 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                       2 continue to afford the material in question the level of protection to which it is
                                                       3 entitled under the Producing Party’s designation until the Court rules on the
                                                       4 challenge.
                                                       5
                                                       6 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
                                                       7             7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                       8 disclosed or produced by another Party or by a Non-Party in connection with this
                                                       9 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                      10 Protected Material may be disclosed only to the categories of persons and under the
                                                      11 conditions described in this Order. When the Action has been terminated, a
                    San Francisco, California 94105




                                                      12 Receiving Party must comply with the provisions of section 13 below (FINAL
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 DISPOSITION).
                                                      14             Protected Material must be stored and maintained by a Receiving Party at a
                                                      15 location and in a secure manner that ensures that access is limited to the persons
                                                      16 authorized under this Order.
                                                      17             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                      18 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                      19 Receiving Party may disclose any information or item designated
                                                      20 “CONFIDENTIAL” only to:
                                                      21                   (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                                      22 as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                      23 necessary to disclose the information for this Action;
                                                      24                   (b)   the officers, directors, and employees (including House Counsel)
                                                      25 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                      26                   (c)   Experts (as defined in this Order) of the Receiving Party to
                                                      27 whom disclosure is reasonably necessary for this Action and who have signed the
                                                      28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                           4157798
                                                                                                       8                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                         STIPULATED PROTECTIVE ORDER
                                                       1                   (d)    the court and its personnel;
                                                       2                   (e)    court reporters and their staff;
                                                       3                   (f)    professional jury or trial consultants, mock jurors, and
                                                       4 Professional Vendors to whom disclosure is reasonably necessary for this Action
                                                       5 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                       6 A);
                                                       7                   (g)    the author or recipient of a document containing the information
                                                       8 or a custodian or other person who otherwise possessed or knew the information;
                                                       9                   (h)    during their depositions, witnesses, and attorneys for witnesses,
                                                      10 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                      11 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                    San Francisco, California 94105




                                                      12 they will not be permitted to keep any confidential information unless they sign the
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                      14 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                      15 deposition testimony or exhibits to depositions that reveal Protected Material may
                                                      16 be separately bound by the court reporter and may not be disclosed to anyone except
                                                      17 as permitted under this Stipulated Protective Order; and
                                                      18                   (i)    any mediator or settlement officer, and their supporting
                                                      19 personnel, mutually agreed upon by any of the parties engaged in settlement
                                                      20 discussions.
                                                      21                   (j)    reinsurers, retrocessionaires, accountants, regulators,
                                                      22 governmental agencies, units or authorities, or auditors to whom the Parties have
                                                      23 contractual, statutory or regulatory reporting obligations and therefore disclosure is
                                                      24 reasonably necessary.
                                                      25
                                                      26 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                      27 IN OTHER LITIGATION
                                                      28             If a Party is served with a subpoena or a court order issued in other litigation
                                                           4157798
                                                                                                          9                 Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1 that compels disclosure of any information or items designated in this Action as
                                                       2 “CONFIDENTIAL,” that Party must:
                                                       3                   (a)    promptly notify in writing the Designating Party. Such
                                                       4 notification shall include a copy of the subpoena or court order;
                                                       5                   (b)    promptly notify in writing the party who caused the subpoena or
                                                       6 order to issue in the other litigation that some or all of the material covered by the
                                                       7 subpoena or order is subject to this Protective Order. Such notification shall include
                                                       8 a copy of this Stipulated Protective Order; and
                                                       9                   (c)    cooperate with respect to all reasonable procedures sought to be
                                                      10 pursued by the Designating Party whose Protected Material may be affected.
                                                      11             If the Designating Party timely seeks a protective order, the Party served with
                    San Francisco, California 94105




                                                      12 the subpoena or court order shall not produce any information designated in this
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 action as “CONFIDENTIAL” before a determination by the court from which the
                                                      14 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                      15 permission. The Designating Party shall bear the burden and expense of seeking
                                                      16 protection in that court of its confidential material and nothing in these provisions
                                                      17 should be construed as authorizing or encouraging a Receiving Party in this Action
                                                      18 to disobey a lawful directive from another court.
                                                      19
                                                      20 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                      21 PRODUCED IN THIS LITIGATION
                                                      22                   (a)    The terms of this Order are applicable to information produced
                                                      23 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                      24 information produced by Non-Parties in connection with this litigation is protected
                                                      25 by the remedies and relief provided by this Order. Nothing in these provisions
                                                      26 should be construed as prohibiting a Non-Party from seeking additional protections.
                                                      27                   (b)    In the event that a Party is required, by a valid discovery request,
                                                      28 to produce a Non-Party’s confidential information in its possession, and the Party is
                                                           4157798
                                                                                                        10                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                       2 confidential information, then the Party shall:
                                                       3                          (1)   promptly notify in writing the Requesting Party and the
                                                       4 Non-Party that some or all of the information requested is subject to a
                                                       5 confidentiality agreement with a Non-Party;
                                                       6                          (2)   promptly provide the Non-Party with a copy of the
                                                       7 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                       8 reasonably specific description of the information requested; and
                                                       9                          (3)   make the information requested available for inspection by
                                                      10 the Non-Party, if requested.
                                                      11                   (c)    If the Non-Party fails to seek a protective order from this court
                    San Francisco, California 94105




                                                      12 within 14 days of receiving the notice and accompanying information, the Receiving
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 Party may produce the Non-Party’s confidential information responsive to the
                                                      14 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                      15 Party shall not produce any information in its possession or control that is subject to
                                                      16 the confidentiality agreement with the Non-Party before a determination by the
                                                      17 court.
                                                      18             Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                      19 expense of seeking protection in this court of its Protected Material.
                                                      20
                                                      21 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                      22             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                      23 Protected Material to any person or in any circumstance not authorized under this
                                                      24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                      25 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                      26 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                      27 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                      28
                                                           4157798
                                                                                                        11                 Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1 and (d) request such person or persons to execute the “Acknowledgment and
                                                       2 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                       3
                                                       4 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                       5 PROTECTED MATERIAL
                                                       6             When a Producing Party gives notice to Receiving Parties that certain
                                                       7 inadvertently produced material is subject to a claim of privilege or other protection,
                                                       8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                       9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                      10 may be established in an e-discovery order that provides for production without
                                                      11 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                    San Francisco, California 94105




                                                      12 as the parties reach an agreement on the effect of disclosure of a communication or
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 information covered by the attorney-client privilege or work product protection, the
                                                      14 parties may incorporate their agreement in the stipulated protective order submitted
                                                      15 to the court.
                                                      16
                                                      17 12.         MISCELLANEOUS
                                                      18             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                      19 person to seek its modification by the Court in the future.
                                                      20             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                      21 Protective Order no Party waives any right it otherwise would have to object to
                                                      22 disclosing or producing any information or item on any ground not addressed in this
                                                      23 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                      24 ground to use in evidence of any of the material covered by this Protective Order.
                                                      25             12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                      26 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                      27 only be filed under seal pursuant to a court order authorizing the sealing of the
                                                      28 specific Protected Material at issue. If a Party's request to file Protected Material
                                                           4157798
                                                                                                       12                 Case No. 2:18-cv-04948 PA (SKx)
                                                                                         STIPULATED PROTECTIVE ORDER
                                                       1 under seal is denied by the court, then the Receiving Party may file the information
                                                       2 in the public record unless otherwise instructed by the court.
                                                       3 13.         FINAL DISPOSITION
                                                       4             After the final disposition of this Action, as defined in paragraph 4, within 60
                                                       5 days of a written request by the Designating Party, each Receiving Party must return
                                                       6 all Protected Material to the Producing Party or destroy such material. As used in
                                                       7 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                       8 summaries, and any other format reproducing or capturing any of the Protected
                                                       9 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                      10 Party must submit a written certification to the Producing Party (and, if not the same
                                                      11 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                    San Francisco, California 94105




                                                      12 (by category, where appropriate) all the Protected Material that was returned or
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                                      14 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                      15 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                      16 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                      17 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                      18 reports, attorney work product, and consultant and expert work product, even if such
                                                      19 materials contain Protected Material. Further, Defendant is entitled to retain an
                                                      20 archival copy of all such material insofar as necessary to comply with any of its
                                                      21 contractual, statutory or regulatory obligations, even if these materials contain
                                                      22 Protected Material. Any such archival copies that contain or constitute Protected
                                                      23 Material remain subject to this Protective Order as set forth in Section 4
                                                      24 (DURATION).
                                                      25 14.         Any violation of this Order may be punished by any and all appropriate
                                                      26 measures including, without limitation, contempt proceedings and/or monetary
                                                      27 sanctions.
                                                      28
                                                           4157798
                                                                                                        13                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                       2 DATED: November 26, 2018         ROXBOROUGH, POMERANCE, NYE &
                                                                                          ADREANI LLP
                                                       3
                                                       4
                                                       5                                  By:         /s Vincent S. Gannuscio
                                                       6                                        Nicholas P. Roxborough
                                                                                                Vincent S. Gannuscio
                                                       7
                                                                                                Attorneys for Plaintiff and Counter-
                                                       8                                        Defendant THE PROTECTED
                                                       9                                        INSURANCE PROGRAM FOR
                                                                                                SCHOOLS AND COMMUNITY
                                                      10                                        COLLEGES JOINT POWERS
                                                      11                                        AUTHORITY
                    San Francisco, California 94105




                                                      12 DATED: November 27, 2018
                     101 Second Street, 24 Floor




                                                                                          CLYDE & CO US LLP
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13
                                                      14
                                                      15                                  By:         /s Michael A. Topp
                                                                                                Bruce D. Celebrezze
                                                      16
                                                                                                Michael A. Topp
                                                      17                                        Attorneys for Defendant and
                                                                                                Counterclaimant LIBERTY INSURANCE
                                                      18
                                                                                                CORPORATION
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                           4157798
                                                                                                14                Case No. 2:18-cv-04948 PA (SKx)
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1                                         ATTESTATION
                                                       2             Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all
                                                       3 signatories listed on this Stipulated Protective Order, and on whose behalf the
                                                       4 Stipulated Protective Order is submitted, concur in the content above and have
                                                       5 authorized the filing of the Stipulated Protected Order.
                                                       6                                                    /s Michael A. Topp
                                                                                                      Michael A. Topp
                                                       7
                                                       8
                                                       9 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                      10 DATED: November 28, 2018
                                                      11
                    San Francisco, California 94105




                                                      12
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                      13 Honorable Steve Kim
                    th




                                                         United States Magistrate Judge
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                           4157798
                                                                                                         15                  Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
                                                       1                                            EXHIBIT A
                                                       2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                       3             I, _____________________________ [print or type full name], of
                                                       4 _________________ [print or type full address], declare under penalty of perjury
                                                       5 that I have read in its entirety and understand the Stipulated Protective Order that
                                                       6 was issued by the United States District Court for the Central District of California
                                                       7 on [_____] in the case of The Protected Insurance Program for Schools and
                                                       8 Community Colleges Joint Powers Authority, vs. Liberty Insurance Corporation,
                                                       9 Case No. 2:18-cv-04948-PA-SK . I agree to comply with and to be bound by all the
                                                      10 terms of this Stipulated Protective Order and I understand and acknowledge that
                                                      11 failure to so comply could expose me to sanctions and punishment in the nature of
                    San Francisco, California 94105




                                                      12 contempt. I solemnly promise that I will not disclose in any manner any information
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 or item that is subject to this Stipulated Protective Order to any person or entity
                                                      14 except in strict compliance with the provisions of this Order.
                                                      15             I further agree to submit to the jurisdiction of the United States District Court
                                                      16 for the Central District of California for the purpose of enforcing the terms of this
                                                      17 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                      18 termination of this action. I hereby appoint __________________________ [print
                                                      19 or type full name] of _______________________________________ [print or
                                                      20 type full address and telephone number] as my California agent for service of
                                                      21 process in connection with this action or any proceedings related to enforcement of
                                                      22 this Stipulated Protective Order.
                                                      23 Date:
                                                      24
                                                      25 City and State where sworn and signed:
                                                      26
                                                      27 Printed name:
                                                      28 Signature:
                                                           4157798
                                                                                                         16                 Case No. 2:18-cv-04948 PA (SKx)
                                                                                          STIPULATED PROTECTIVE ORDER
